NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 19-2403
                                       __________

                                    PATRICK DAVIS,
                                               Appellant
                                          v.

       JANET PEARSON, Correctional Health Care Administrator; D. L. NAJI;
    MICHELLE MCMULLEN; SUSAN L. MCQUILLEN, Sued in their Official and
          Individual Capacities as State Actors under Color of Law Seeking
                               Damages for Violations
                                     __________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 3-17-cv-00174)
                      Honorable Kim R. Gibson, U.S. District Judge
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on July 7, 2021

             Before: SHWARTZ, KRAUSE, and FUENTES, Circuit Judges


                              (Opinion filed: July 20, 2021)

                                       __________

                                        OPINION *
                                       __________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Patrick Davis, a Pennsylvania prisoner, filed a lawsuit in federal court alleging that

prison staff violated his constitutional rights by denying him medical care. Pursuant to the

Prison Litigation Reform Act (PLRA), see 28 U.S.C. § 1915A, Davis’s pro se, handwritten

complaint was initially screened by a Magistrate Judge who recommended that the District

Court dismiss it with leave to amend for failure to state a claim. But Davis allegedly did

not receive that recommendation and, consequently, never objected to the proposed

dismissal. Some seventeen months later—after Davis informed the District Court that he

had not received any update on his case since filing his complaint—the Court sua sponte

dismissed the complaint with prejudice.

       Davis now appeals, arguing that the complaint was not deficient in the first place

and that, even if it were, the District Court erred by not giving him an opportunity to amend.

Because we agree that Davis’s complaint adequately stated a claim under 42 U.S.C. § 1983

for violation of his Eighth Amendment rights, we will vacate the District Court’s

dismissal. 1




       1
         We express our gratitude to Will W. Sachse and Rory Gledhill of Dechert LLP
and Brennan J. Torregrossa of GlaxoSmithKline for accepting this matter pro bono and
for providing advocacy of superb quality. Lawyers who act pro bono fulfill the highest
service that members of the bar can offer to indigent parties and to the legal profession.

                                              2
A.     Discussion 2

       According to the complaint, after Davis was stabbed by another inmate, he was

treated at a University of Pittsburgh Medical Center hospital and was prescribed ongoing

care in the form of a neck collar, a sling, and a referral to a neurosurgeon for a follow-up

appointment. When he sought that care, however, the named Defendants allegedly ignored

or denied his requests. The complaint describes the medical necessity of the care, the

extensive grievance process Davis pursued to obtain it, and the prison’s response. It also

alleges that the prison’s denial of care was “intentional[],” “deliberate[ly] indifferent,” and

caused “unnecessary, wanton infliction of pain and suffering.” A11-12.

       We analyze the sufficiency of these allegations under our familiar pleading

standard. A complaint need only set forth “a short and plain statement of the claim”

sufficient to provide a defendant “fair notice” of the claim and its factual underpinnings.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation omitted). We presume

the truth of all factual allegations, setting aside “mere[ly] conclusory” legal statements, and

ask whether the complaint sets forth enough to plausibly assert a claim for relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       We have a special obligation to be “more forgiving of pro se litigants” and to

construe uncounseled pleadings liberally lest we close the courthouse door to those lacking



       2
        The District Court had jurisdiction over this civil rights action under 28 U.S.C.
§§ 1331 and 1343(a)(3), and we have jurisdiction under 28 U.S.C. § 1291. We review Rule
12(b)(6) dismissals de novo, Dooley v. Wetzel, 957 F.3d 366, 373-74 (3d Cir. 2020), and
consider the allegations in the complaint as well as any exhibits attached thereto, Pension
Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).
                                               3
formal legal education. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir. 2019). This

special obligation holds just as true for a pro se inmate’s complaint as it does for those by

other unrepresented litigants; the PLRA’s screening mechanism does not permit courts to

subject prisoners’ pleadings to heightened scrutiny. See Pearson v. Prison Health Serv.,

850 F.3d 526, 544-45 (3d Cir. 2017) (cautioning courts against suggesting that claims by

inmate litigants are somehow suspect or merit skepticism); Grayson v. Mayview State

Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002) (holding that the PLRA did not alter preexisting

standards for permitting amendment of deficient pleadings).

       Here, seventeen months elapsed after the Magistrate Judge recommended dismissal

with leave to amend without the District Court acting on the report. At that point, Davis

wrote to the Clerk of the District Court, notifying that office that he had received no

communication about his case for nearly a year and a half. The next day, the District Court

dismissed the complaint with prejudice. It took that dramatic step without first ascertaining

whether, as his letter indicated, Davis was unaware of the Magistrate Judge’s report

because he had “not received any mail” on his case since it was filed. A30 (emphasis in

original). The record demonstrates only that the Court dismissed the complaint with

prejudice the day after it received Davis’s letter.

       On inspection, however, Davis’s complaint adequately pleaded a claim of deliberate

indifference to his serious medical needs in violation of his Eighth Amendment rights. It

alleges the specific medical care that Davis was prescribed after the stabbing; it attaches

exhibits in which Davis explained that he was prescribed treatments by outside medical

professionals, repeatedly requested those treatments, and documented the multiple delays

                                               4
and rejections by prison officials; and it alleges that the responsible prison officials were

aware of Davis’s medical needs and deliberately denied him the prescribed care. In

addition, incorporated into the complaint are the attached grievance filings, including a

decision from the Pennsylvania Department of Corrections’ appellate body that confirmed

the need for Davis to be seen by a neurosurgeon fourteen months after he was stabbed.

       In recommending dismissal, the Magistrate Judge focused not on these allegations

but on two other elements of Davis’s complaint. Neither justifies dismissal. 3

       First, addressing the complaint’s allegations that Davis’s untreated paralysis

precluded him from participating in certain prison programs that provided heightened pay,

the Magistrate held that Davis had no contractual right to receive that pay, which the prison

offered only as a “carrot” to maintain discipline. A4. But the absence of a contractual right

does nothing to detract from the adequacy of Davis’s other allegations, nor does it foreclose

the possibility that the reduced pay could have been pleaded as a measure of damages.

       Second, the Magistrate Judge discounted the complaint’s pleading of deliberate

indifference as a bare “legal conclusion” insufficient to state a claim under Iqbal, 556 U.S.

at 678. Davis’s complaint, however, did much more than offer “[t]hreadbare recitals of the



       3
         The District Court did not analyze the substance of the allegations and instead
dismissed the complaint because Davis did not object to the Magistrate Judge’s Report
and Recommendation (R&R). While we ordinarily review dismissals where there is no
timely objection to an R&R for plain error, see E.E.O.C. v. City of Long Branch, 866
F.3d 93, 100 (3d Cir. 2017), we review de novo when “there is no indication that . . . a
pro se litigant[] was ever warned that his failure to object to the Magistrate Judge’s report
would result in the forfeiture of his rights,” Leyva v. Williams, 504 F.3d 357, 364 (3d Cir.
2007). Here, the only evidence in the record is that Davis never received the R&R, so a
fortiori he was not warned about his need to object.
                                              5
element[],” id., of deliberate indifference: it specifically alleged Defendants’ knowledge of

his serious medical needs, described his repeated requests for the care he was prescribed,

and attached exhibits showing that Defendant Pearson, the prison’s medical director,

reviewed Davis’s requests and “ordered no soft collar or return appointment with [a]

neurosurgeon.” A18.

       These concrete factual allegations, which we presume to be true at this stage, Iqbal,

556 U.S. at 678, form a sufficient basis to state the essential elements of a claim for

deliberate indifference to Davis’s serious medical needs. See Dooley v. Wetzel, 957 F.3d

366, 374 (3d Cir. 2020). Accordingly, the District Court erred in dismissing his § 1983

claim against the prison staff. 4

B.     Conclusion

       For the foregoing reasons, we will vacate the judgment of the District Court and

remand for further proceedings consistent with this opinion.




       4
        Because we conclude that the complaint was adequately pleaded at the outset, we
need not address Davis’s argument that the District Court erred by denying him an
opportunity to amend.
                                             6